FILED

UNITED STATES DISTRICT COURT

')~ .
FoR THE 1)1sTR1CT oF CoLUMmA FEB 1 '* fw
C|erk, U.S. District & Bankruptcy
courts for the District of Co|umbla
HECTOR ERNESTO HERNANDEZ, )
)
Plaintiff, )
) ' l' r
v_ ) Civil Action No.   
l
ERIC HOLDER, )
)
Defendant. )
MEMORANDUM OPINION

This matter comes before the court on review of plaintiffs application to proceed in
forma pauperis and pro se civil complaint. The court will grant the application, and dismiss the
complaint.

The Court has reviewed plaintiff s complaint, keeping in mind that complaints filed by
pro se litigants are held to less stringent standards than those applied to formal pleadings drafted
by lawyers. See Haines v. Kerner, 404 U.S. 5 l9, 520 (1972). Even pro se litigants, however,
must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239
(D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint
contain a short and plain statement of the grounds upon which the court’s jurisdiction depends, a
short and plain statement of the claim showing that the pleader is entitled to relief, and a demand
for judgment for the relief the pleader seeks. Fed. R. Civ. P. S(a). The purpose of the minimum
standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to

prepare a responsive answer, to prepare an adequate defense and to determine whether the

doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. l977).

Plaintiff submits his complaint on preprinted form without attachments. The sections
titled "Statement of Claim" and "Relief’ are blank. Wholly absent from the pleading are any
factual allegations, without which the defendant does not have fair notice of the claims asserted
or the relief demanded. The complaint utterly fails to comply with Rule S(a) and it will be
dismissed.

An Order consistent with this Memorandum Opinion is issued separately.

 me war

United States District Judge l

DATE; Fed. ’7‘/ Jl@/'